Citation Nr: 9902261	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1968 to 
August 1970.  

A claim of entitlement to service connection for psoriasis 
was previously denied by a May 1989 rating decision, which 
became final when the appellant failed to submit a timely 
appeal following notification of the decision in May 1989.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), and it was remanded in August 1995 for 
additional development.  After being returned to the Board in 
November 1997, the case was remanded in February 1998 for the 
purpose of scheduling the appellant for a Travel Board 
hearing, which was held in April 1998.  


FINDINGS OF FACT

1.  A May 1989 rating decision denied service connection for 
psoriasis, and that decision became final when the appellant 
did not timely file an appeal from the decision after 
receiving notification thereof in May 1989.  

2.  Competent evidence has been received since the May 1989 
rating decision which provides a nexus between the 
appellants psoriasis and service, which the Board finds is 
significant and must be considered in order to fairly decide 
the merits of the appellants claim of entitlement to service 
connection for psoriasis.  

3.  Psoriasis is not shown to have been present during the 
appellants period of military service, and it is not shown 
to be etiologically or causally related to his service-
connected tinea versicolor or plantar calluses and 
hyperkeratosis of the great toes.  



CONCLUSIONS OF LAW

1.  The evidence received by VA since the May 1989 rating 
decision is new and material, and the claim of entitlement to 
service connection for psoriasis is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105(c), 5107 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303(d), 20.302(a), 3.310(a), 20.1100 
(1998).  

2.  Psoriasis was not incurred in or aggravated by wartime 
military service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has submitted new and material 
evidence with which to reopen his claim of entitlement to 
service connection for psoriasis.  He argues that his 
psoriasis began during his period of military service and 
that the tinea versicolor reported in service and at a 
November 1970 VA examination was a misdiagnosis of the 
psoriasis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The appellants claim for service connection for psoriasis 
was previously denied by a May 1989 rating decision that 
became final when he did not file an appeal of the decision 
after he was notified of the decision in May 1989.  Except as 
otherwise provided, when a claim becomes final after an 
unappealed rating decision, the claim may not be thereafter 
reopened.  Should new and material evidence be presented or 
secured with respect to a claim that has been disallowed, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1100.  

To determine whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the claim for 
service connection for psoriasis was last finally denied by 
the May 1989 rating decision.  

On claims to reopen previously and finally disallowed claims, 
the Board must conduct a two-part analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must 
determine whether the evidence presented or secured since the 
prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Second, if the Board determines that the evidence is new and 
material, it must reopen the claim and evaluate the merits 
of the veterans claim in light of all the evidence, both old 
and new.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  
If new and material evidence has not been submitted, the 
Board does not need to address the merits of the claim.  
Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  
This presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

The evidence of record at the time of the May 1989 rating 
decision included the appellants service medical records, 
which showed treatment in December 1969 for an abscess on the 
right heel and an April 1970 complaint of foot calluses, very 
bad 

in three places, for which the appellant was shown 
instructions on trimming.  Tinea versicolor was diagnosed at 
the appellants December 1970 separation examination.  

Additional evidence considered by the RO in May 1989 included 
the following: a November 1970 VA medical examination report 
that noted findings of a plantar callus of hyperkeratosis on 
the lateral surface of the great toes, a skin rash on the 
back that was diagnosed as tinea versicolor, non-disabling, 
and a positive KOH test; a February 1989 statement from T. F. 
Goodman, M.D., that indicated he had first examined the 
appellant in 1977 and found his skin to be severely affected 
by psoriasis, requiring ultraviolet treatment; and a second 
statement from Dr. Goodman, in April 1989, which noted that 
the appellant had been seen in March 1989 with psoriasis on 
the hands, elbows, knees, and lower back, and that the 
condition had worsened by April 1989.  

Service connection was denied for psoriasis by the May 1989 
rating decision on the basis that psoriasis had not be shown 
to have been present during the appellants military service 
and was not related to his service-connected tinea 
versicolor.  

The evidence presented since the May 1989 rating decision 
includes the following: private medical records, dated from 
1973 to 1992, which show that the appellant was diagnosed 
with psoriasis in April 1973 and has continued to be treated 
for the skin disease thereafter; statements from the 
appellants sister-in-law, brother-in-law, and spouse, all 
dated in March 1992, which described the appellants skin 
problems since his return from Vietnam; a May 1997 statement 
from the appellants spouse; an August 1992 private medical 
statement from R. M. Jones, M.D., indicating that the 
appellants descriptions of his skin problems in Vietnam 
certainly could have been consistent with psoriasis; and 
a transcript from an April 1998 Travel Board hearing.  

The Board finds that Dr. Joness August 1992 statement 
constitutes competent evidence regarding the etiology of the 
appellants psoriasis that has been submitted since the May 
1989 rating decision, and which must be considered in order 
to fairly decide the merits of the appellants claim for 
service connection for psoriasis.  Accordingly, the Board 
reopens the claim on the basis that he has submitted new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 
C.F.R. § 3.156.  

As noted above, this case was remanded by the Board in August 
1995 for additional development.  That development, based on 
the August 1992 opinion of Dr. Jones, the appellants medical 
treatment for psoriasis since the 1970s, and the statements 
from relatives, involved obtaining additional medical records 
and having the appellant undergo a VA dermatological 
examination for the purpose of ascertaining whether there was 
an etiological relationship between his service-connected 
tinea versicolor and his psoriasis.  The development 
requested in August 1995 was the same development that would 
have been requested had the Board determined at that time 
that the appellant had submitted new and material evidence 
with which to reopen his claim.  Because the RO, in an April 
1997 supplemental statement of the case, considered the 
additional evidence obtained as a result of the August 1995 
remand, and weighed it against the previously submitted 
evidence, the Board concludes that the appellant would not be 
prejudiced by having the Board consider his claim for service 
connection for psoriasis at this time on a de novo basis now 
that the Board has made a formal determination that new and 
material evidence has been submitted since the May 1989 
rating decision with which to reopen the claim.  In essence, 
the RO has considered all of the evidence in the claims file 
and did not find that it established that psoriasis was 
either manifested in service, or was related to the service-
connected tinea versicolor.  

Although the August 1992 medical statement from Dr. Jones 
indicates that the appellants descriptions of his skin 
problems in service raise the possibility that the inservice 
skin disorder could have been consistent with psoriasis, the 
Board finds that this medical opinion does not raise above 
speculation on the physicians part because he did not review 
the appellants claims file, but, rather, based his opinion 
on postservice medical records and what the appellant, a lay 
person, told him.  

On the other hand, the Board finds that a January 1997 
medical opinion from a VA dermatologist is not speculative 
because it is based on a careful and longitudinal review of 
the claims file and is definitive.  The VA dermatologist 
stated that the evidence in the claims file indicated that 
the tinea versicolor diagnosis at the November 1970 VA 
examination should be presumed to have been correct, and that 
there was no indication that the appellants psoriasis was in 
any way associated with his service-connected tinea 
versicolor or with the previously diagnosed calluses.  

While the appellants sister-in-law, brother-in-law, and 
spouse have provided statements concerning the presence of 
the appellants skin problems since service, with the 
spouses statements describing the appellants skin problems 
while both were stationed together in 1970, these statements 
are not competent medical evidence as to the type of skin 
disorder the appellant may have experienced in service or 
shortly thereafter.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge.  Rather, they 
require the special knowledge and experience of a trained 
medical professional.  Although the appellant has presented 
statements and testimony regarding the onset of his 
psoriasis, the record does not show that he or any of his 
relatives is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
etiological relationship of his psoriasis to service.  Their 
lay statements, while credible with regard to the appellants 
subjective complaints and history, are not sufficient 
competent evidence for the purpose of showing a nexus between 
psoriasis and service or his current service-connected skin 
disorders.  Consequently, the Board cannot accord any 
probative value to the statements regarding the etiology of 
his psoriasis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Notwithstanding the statements from the appellants relatives 
as to his skin problems since Vietnam and the speculative 
statement from Dr. Jones, the Board finds that the 
preponderance of the evidence is against the appellants 
claim for service connection for psoriasis because psoriasis 
was initially manifested and diagnosed in April 1973, more 
than two and a half years after his separation from service, 
and the January 1997 VA dermatological opinion is definitely 
against any relationship between his tinea versicolor or 
calluses.  Although the appellant indicated at his April 1998 
Travel Board hearing that he would get another statement from 
Dr. Jones, regarding an opinion as to the etiology of his 
psoriasis, no additional evidence has been received by VA 
since that hearing.  

Therefore, absent competent medical evidence which 
establishes that the appellants psoriasis was present in 
service or is related to his service-connected tinea 
versicolor or plantar calluses and hyperkeratosis on the 
great toes, the Board is unable to identify a basis to grant 
service connection for psoriasis.  


ORDER

Service connection is denied for psoriasis.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals, which grants less than the complete benefit or 
benefits sought on appeal, is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing, and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
